 


114 HR 1605 IH: Export-Import Bank Termination Act
U.S. House of Representatives
2015-03-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
114th CONGRESS
1st Session
H. R. 1605 
IN THE HOUSE OF REPRESENTATIVES 
 
March 25, 2015 
Mr. Amash introduced the following bill; which was referred to the Committee on Financial Services
 
A BILL 
To abolish the Export-Import Bank of the United States, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Export-Import Bank Termination Act. 2.FindingsThe Congress finds as follows: 
(1)Export subsidies provide advantages to specific industries or businesses at the expense of their domestic competition, other sectors of the United States economy, and the public at large. (2)Banks and other financial institutions that provide trade facilitation credit also profit from export subsidies such as loan guarantees and trade insurance. 
(3)International trade finance is well developed and supplied by the private sector at competitive rates that reflect market conditions. (4)The Export-Import Bank of the United States is an agency of the United States Government that subsidizes exports by insuring or guaranteeing trade facilitation loans and other credit from private financial institutions and by providing direct loans to United States exporters. 
(5)Export subsidies impose risks on United States taxpayers. In a June 2012 paper using accurate, fair value estimation, the Congressional Budget Office found that the expected return of the Export-Import Bank of the United States was less than a tenth of the estimate under the current, flawed methodology used pursuant to the Federal Credit Reform Act of 1990. (6)Recent years have revealed other safe Federal credit programs to have large taxpayer costs, for example, Freddie Mac, Fannie Mae, and the Federal Housing Administration. 
(7)The Export-Import Bank of the United States claims to serve small businesses primarily, but most of its financing subsidizes exports of large multinational corporations. 3.Reductions of authorities before abolishment (a)In generalNotwithstanding any other provision of law: 
(1)Termination of authority to accept applications for assistanceThe Export-Import Bank of the United States (in this Act referred to as the Bank) may not accept an application for a loan, insurance, or a guarantee, or to participate in an extension of credit by another entity, after the 30-day period that begins with the date of the enactment of this Act. (2)Termination of authority to renew or enter into a contract for the provision of assistance by the BankThe Bank may not renew or enter into a contract which would obligate the Bank to provide a loan, insurance, or a guarantee, or participate in an extension of credit by another entity, after the 12-month period that begins with such date of enactment. 
(b)Rule of interpretationNothing in this section shall be construed to extend the expiration date of any authority provided by section 7 of the Export-Import Bank Act of 1945. 4.Abolishment of Export-Import Bank of the United States (a)In generalEffective on the abolishment date: 
(1)AbolishmentThe Bank is abolished. (2)Transfer of functionsAll functions that, immediately before the abolishment date are authorized to be performed by the Bank, the Board of Directors of the Bank, any officer or employee of the Bank acting in that capacity, or any agency or office of the Bank, are transferred to the Secretary of the Treasury (in this Act referred to as the Secretary). 
(b)Abolishment date definedIn this Act, the term abolishment date means the date that is 3 years after the date of the enactment of this Act. 5.Resolution and termination of Bank functions (a)Resolution of functionsThe Secretary shall— 
(1)complete the disposition and resolution of functions of the Bank in accordance with this Act; and (2)resolve all functions that are transferred to the Secretary under section 4(a)(2). 
(b)Termination of functionsAll functions that are transferred to the Secretary under section 4(a)(2) shall terminate on the date all obligations of the Bank, and all obligations of others to the Bank, in effect immediately before the abolishment date have been satisfied, as determined by the Secretary. (c)Report to the CongressWhen the Secretary makes the determination described in subsection (b), the Secretary shall report the determination to the Committee on Financial Services of the House of Representatives and the Committee on Banking, Housing, and Urban Affairs of the Senate. 
6.Duties of the Secretary of the Treasury 
(a)In generalThe Secretary shall be responsible for the implementation of this Act, including— (1)the administration and wind-up of all functions transferred to the Secretary under section 4(a)(2); 
(2)the administration and wind-up of any outstanding obligations of the Federal Government under any programs terminated by this Act; and (3)taking such other actions as may be necessary to wind-up any outstanding affairs of the Bank. 
(b)Delegation of functionsThe Secretary may delegate to any other Federal department or agency head the performance of the functions of the Secretary under this Act, to the extent that the Secretary determines that the delegation would further the purposes of this Act. (c)Transfer of assets and personnelIn connection with any delegation of functions under subsection (b), the Secretary may transfer to the department or agency concerned such assets, funds, personnel, records, and other property relating to the delegated function as the Secretary determines to be appropriate. 
(d)Authorities of the SecretaryFor purposes of performing the functions of the Secretary under this Act and subject to the availability of appropriations, the Secretary may— (1)enter into contracts; 
(2)employ experts and consultants in accordance with section 3109 of title 5, United States Code, at rates for individuals not to exceed the per diem rate equivalent to the rate for level IV of the Executive Schedule; and (3)utilize, on a reimbursable basis, the services, facilities, and personnel of other Federal agencies. 
7.PersonnelEffective on the abolishment date, there are transferred to the Department of the Treasury all individuals, other than members of the Board of Directors of the Bank, who— (1)immediately before the abolishment date, were officers or employees of the Bank; and 
(2)in their capacity as such an officer or employee, performed functions that are transferred to the Secretary under section 4(a)(2). 8.Transfer of Inspector General duties (a)Termination of the Office of Inspector General for the Export-Import Bank of the United StatesNotwithstanding any other provision of law, the Office of Inspector General for the Bank shall terminate on the abolishment date, and the assets and obligations of the Office shall be transferred to the Office of the Inspector General for the Department of the Treasury or otherwise disposed of. 
(b)Authority and responsibility for transfer or disposalThe Secretary shall have the authority and responsibility for transfer or disposal under subsection (a). (c)Savings provisionThe provisions of this section shall not affect the performance of any pending audit, investigation, inspection, or report by the Office of the Inspector General for the Bank as of the abolishment date, with respect to functions transferred by this section. Nothing in this subsection shall be deemed to prohibit the discontinuance or modification of any performance under the same terms and conditions and to the same extent that such performance could have been discontinued or modified if this section had not been enacted. 
9.Exercise of authoritiesExcept as otherwise provided by law, a Federal official to whom a function is transferred by this Act may, for purposes of performing the function, exercise all authorities under any other provision of law that were available with respect to the performance of that function to the official responsible for the performance of the function immediately before the effective date of the transfer of the function under this Act. 10.Transfer of assetsExcept as otherwise provided in this Act, so much of the personnel, property, records, and unexpended balances of appropriations, allocations, and other funds employed, used, held, available, or to be made available in connection with a function transferred to an official or agency by this Act shall be available to the official or the head of that agency, respectively, at such time or times as the Director of the Office of Management and Budget directs for use in connection with the functions transferred. 
11.Delegation and assignmentExcept as otherwise expressly prohibited by law, an official to whom functions are transferred under this Act (including the head of any office to which functions are transferred under this Act) may delegate any of the functions so transferred to such officers and employees of the office of the official as the official may designate, and may authorize successive redelegations of such functions as may be necessary or appropriate. No delegation of functions under this section or under any other provision of this Act shall relieve the official to whom a function is transferred under this Act of responsibility for the administration of the function. 12.Authority of the Secretary of the Treasury with respect to functions transferred (a)DeterminationsIf necessary, the Secretary shall make any determination of the functions that are transferred under this Act. 
(b)Incidental transfersThe Secretary, at such time or times as the Secretary shall provide, may make such determinations as may be necessary with regard to the functions transferred by this Act, and to make such additional incidental dispositions of personnel, assets, liabilities, grants, contracts, property, records, and unexpended balances of appropriations, authorizations, allocations, and other funds held, used, arising from, available to, or to be made available in connection with such functions, as may be necessary to carry out the provisions of this Act. 13.Savings provisions (a)Legal documentsAll orders, determinations, rules, regulations, permits, grants, loans, contracts, agreements, certificates, licenses, and privileges— 
(1)that have been issued, made, granted, or allowed to become effective by the President, the Bank, any officer or employee of any office transferred by this Act, or any other Government official, or by a court of competent jurisdiction, in the performance of any function that is transferred by this Act, and (2)that are in effect on the effective date of the transfer (or become effective after such date pursuant to their terms as in effect on such effective date),shall continue in effect according to their terms until modified, terminated, superseded, set aside, or revoked in accordance with law by the President, any other authorized official, a court of competent jurisdiction, or operation of law. 
(b)ProceedingsThis Act shall not affect any proceedings or any application for any benefits, service, license, permit, certificate, or financial assistance pending on the date of the enactment of this Act before an office transferred by this Act, but such proceedings and applications shall be continued. Orders shall be issued in such proceedings, appeals shall be taken therefrom, and payments shall be made pursuant to such orders, as if this Act had not been enacted, and orders issued in any such proceeding shall continue in effect until modified, terminated, superseded, or revoked by a duly authorized official, by a court of competent jurisdiction, or by operation of law. Nothing in this subsection shall be considered to prohibit the discontinuance or modification of any such proceeding under the same terms and conditions and to the same extent that such proceeding could have been discontinued or modified if this Act had not been enacted. (c)SuitsThis Act shall not affect suits commenced before the date of the enactment of this Act, and in all such suits, proceeding shall be had, appeals taken, and judgments rendered in the same manner and with the same effect as if this Act had not been enacted. 
(d)Nonabatement of actionsNo suit, action, or other proceeding commenced by or against an office transferred by this Act, or by or against any individual in the official capacity of such individual as an officer or employee of such an office, shall abate by reason of the enactment of this Act. (e)Continuance of suitsIf any Government officer in the official capacity of such officer is party to a suit with respect to a function of the officer, and under this Act such function is transferred to any other officer or office, then such suit shall be continued with the other officer or the head of such other office, as applicable, substituted or added as a party. 
(f)Administrative procedure and judicial reviewExcept as otherwise provided by this Act, any statutory requirements relating to notice, hearings, action upon the record, or administrative or judicial review that apply to any function transferred by this Act shall apply to the exercise of such function by the head of the Federal agency, and other officers of the agency, to which such function is transferred by this Act. 14.Availability of existing fundsExisting appropriations and funds available for the performance of functions, programs, and activities terminated pursuant to this Act shall remain available, for the duration of their period of availability, for necessary expenses in connection with the termination and resolution of such functions, programs, and activities. 
15.Conforming amendments and repeals 
(a)Repeal of primary authorizing statuteThe Export-Import Bank Act of 1945 (12 U.S.C. 635—635i–9) is hereby repealed. (b)Elimination of related authorizing provisions (1)Section 103 of the International Development and Finance Act of 1989 (12 U.S.C. 635 note; Public Law 101–240) is hereby repealed. 
(2)Section 303 of the Support for East European Democracy (SEED) Act of 1989 (12 U.S.C. 635 note; Public Law 101–179) is hereby repealed. (3)Section 1908 of the Export-Import Bank Act Amendments of 1978 (12 U.S.C. 635a–1) is amended— 
(A)by striking (a); and (B)by striking subsection (b). 
(4)Sections 1911 and 1912 of the Export-Import Bank Act Amendments of 1978 (12 U.S.C. 635a–2 and 635a–3) are hereby repealed. (5)Section 206 of the Bank Export Services Act (12 U.S.C. 635a–4) is hereby repealed. 
(6)Sections 1 through 5 of Public Law 90–390 (12 U.S.C. 635j through 635n) are hereby repealed. (7)Sections 641 through 647 of the Trade and Development Enhancement Act of 1983 (12 U.S.C. 635o–635t) are hereby repealed. 
(8)Section 534 of the Foreign Operations, Export Financing, and Related Programs Appropriations Act, 1990 (12 U.S.C. 635g note; Public Law 101–167) is amended by striking subsection (d). (9)Section 3302 of the Omnibus Trade and Competitiveness Act of 1988 (12 U.S.C. 635i–3 note; Public Law 100–418) is amended by striking subsection (a). 
(10)Section 1105(a) of title 31, United States Code, is amended by striking paragraph (34) and redesignating the succeeding paragraphs of such section as paragraphs (34) through (38), respectively. (11)Section 9101(3) of title 31, United States Code, is amended by striking subparagraph (C). 
(c)Elimination of related compensation provisions 
(1)Position at Level IIISection 5314 of title 5, United States Code, is amended by striking the following item: President of the Export-Import Bank of Washington.. (2)Positions at Level IVSection 5315 of title 5, United States Code, is amended— 
(A)by striking the following item: First Vice President of the Export-Import Bank of Washington.; and (B)by striking the following item: 
Members, Board of Directors of the Export-Import Bank of Washington.. 
(d)Elimination of office of inspector general for the bankSection 12 of the Inspector General Act of 1978 (5 U.S.C. App.) is amended— (1)in paragraph (1), by striking the President of the Export-Import Bank;; and 
(2)in paragraph (2), by striking the Export-Import Bank,. (e)Effective dateThe repeals and amendments made by this section shall take effect on the abolishment date. 
(f)Report to the Congress on other amendments to Federal statuteThe Secretary shall submit to the Committee on Financial Services of the House of Representatives and the Committee on Banking, Housing, and Urban Affairs of the Senate a written report that contains suggestions for such other amendments to Federal statutes as may be necessary or appropriate as a result of this Act. 16.ReferencesAny reference in any other Federal law, Executive order, rule, regulation, or delegation of authority, or any document of or pertaining to a department or office from which a function is transferred by this Act— 
(1)to the head of such department or office is deemed to refer to the head of the department or office to which the function is transferred; or (2)to such department or office is deemed to refer to the department or office to which the function is transferred. 
17.DefinitionsIn this Act: (1)FunctionThe term function includes any duty, obligation, power, authority, responsibility, right, privilege, activity, or program. 
(2)OfficeThe term office includes any office, administration, agency, bureau, institute, council, unit, organizational entity, or component thereof.  